           Case 1:21-cr-00398-BAH Document 6 Filed 06/09/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

   v.
                                                        Case No. 21-mj-452 (GMH)
  JAMES BURTON MCGREW,

                          Defendant.


                                                ORDER

        To preserve the Defendant’s Sixth Amendment Right to Counsel, to allow time for future

counsel to make decisions regarding any appeals of Defendant’s pretrial detention, and to ensure

that the Defendant’s right to a preliminary hearing within 14 days of his initial appearance is main-

tained, Fed. R. Crim. P. 5.1(c), it is hereby

        ORDERED that the United States Marshals Service shall keep Defendant in his current

detention facility to ensure his appearance at a hearing before the undersigned, which will be

scheduled upon confirmation that Defendant remains at the initial detention facility. The United

States Marshals Service shall not transport Defendant to Washington, D.C. until and unless an

order to that effect is issued by this Court. The United States Marshals Service shall coordinate

with the detention facility, counsel, and this Court to ensure Defendant is available for any future

remote hearings.                                                           Zia M. Faruqui
        SO ORDERED.                                                        2021.06.08
                                                                           18:40:02 -04'00'
                                                      ____________________________
                                                      Zia M. Faruqui
                                                      United States Magistrate Judge
